BIDFISH.COM, INC. 2591 Dallas Parkway - Suite 102 Frisco, Texas 75034 Tele: 972.963.0000 February 16, 2012 Mara L. Ransom Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Mr. Charles Lee Re: Bidfish.com, Inc. Form 8-K Filed February 9, 2012 File No. 000-53512 Dear Ms. Ransom: This is in response to the Staff’s letter of comment dated February 15, 2012, relating to the captioned Form 8-K of Bidfish.com, Inc.(the “Company”).Please be advised the Company has revised its disclosure in response to such letter of comment.Specifically, the Company has provided “Form 10 information” in accordance with Item 2.01(f) of Form 8-K. Please feel free to contact the undersigned, should you have any questions. Thank you for your attention. Sincerely, /s/ KEVIN HALTER, JR. Kevin Halter, Jr. President Bidfish.com, Inc.
